DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 4 is canceled; claims 1-3 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,924,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2007/0297367 in view of Kim et al., US 2012/0039304.  
Claim 1, Wang discloses (fig 3, WTRU) a User Equipment (UE) comprising: 
transmission and/or reception circuitry (fig 3, 318, attach request) configured to: 
transmit a request message including first identification information (fig 3, 318, attach request with IMSI) for requesting communication of a Non-Access Stratum (NAS) message (fig 3, 308, NAS attach (IMSI)) including user data to a core network (fig 3, 318, attach request with IMSI); 
receive, as a response to the request message, an accept message from the core network (fig 3, 346, attach accept); and 
wherein in a case of requesting a use of the communication of the NAS message (fig 3, 308, NAS attach (IMSI)), the UE passes the first identification information from a NAS layer in the UE to a Radio Resource Control (RRC) layer in the UE (fig 3, [0026] NAS layer 211 triggers an RRC connection by sending an attach message along with an IMSI to the RRC layer 212 (step 308)).   
But does not explicitly disclose,
transmit the NAS message to the core network after receiving the accept message, and 
a controller configured to detect that the communication of the NAS message is performable, based on second identification information included in the accept message.
However, as Kim discloses transmit the NAS message to the core network after receiving the accept message (fig 7, S111, [0130] UE 100 generates a NAS-based access completion message, a connection completion message or Attach Complete message, and encapsulates the generated message in an RRC-based direct transfer message for transmission (S111)), and  
a controller configured to detect that the communication of the NAS message is performable ([0128] 9) If the RRC connection reconfiguration message is received, then the UE 100 transmits the RRC connection reconfiguration message to the (e) NodeB 200 or Home (e) NodeB 300 (S109)), based on second identification information included in the accept message (fig 7, S108, RRC connection reconfiguration {NAS: attach accept (CSG id or LIPA available indicator, E-RAB id} [0122] MME 510 generates an access approval message or attach acceptance message (for instance, Attach Accept message). The generated message may be based on the NAS protocol. The generated message may include APN, PDN address, EPC bearer id, and CSG ID).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Kim invention to include the claimed limitation(s) so as to allow the UE to complete the attach NAS-based access with the network by sending a connection completion message to the network. 
Claim 2, Wang as modified discloses the UE according to claim 1, wherein the UE supports small data transmission (Kim fig 7, S113, first uplink data).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Kim invention to include the claimed limitation(s) so as to allow the UE upon completion of the attach NAS-based access with the network to send uplink data to the network including any small data transmission that the UE can perform with the network. 
Claim 3, see claim 1 for the rejection, Wang discloses a communication control method performed by a User Equipment (UE), the method comprising: 
transmitting a request message including first identification information for requesting communication of a Non-Access Stratum (NAS) message including user data to a core network; 
receiving, as a response to the request message, an accept message from the core network; 
detecting that the communication of the NAS message is performable, based on second identification information included in the accept message; and 
transmitting the NAS message to the core network after receiving the accept message, 
whereinBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/JCL/matApplication No.: 17/175,198Docket No.: 1248-1886PUS1Reply to Office Action of March 02. 2022Page 3 of 5 in a case of requesting a use of the communication of the NAS message, the UE passes the first identification information from a NAS layer in the UE to a Radio Resource Control (RRC) layer in the UE.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647